Citation Nr: 1713365	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  14-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Ft. Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to July 14, 2010 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The RO in Phoenix, Arizona currently has jurisdiction over the case.

In November 2016, the Veteran and his spouse testified before the undersigned at a Board hearing at the Phoenix RO.  A transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On March 27, 2009, the Office of U.S. Senator Jon Kyl sent a facsimile to VA requesting that the Veteran be afforded a VA examination for his "PTSD issues."

2.  At the time of the March 27, 2009 facsimile, the Veteran met the criteria for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of March 27, 2009, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (a), 7104 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.155(a), 3.304 (f), 3.400, 20.1100 (a) (2014 & 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties under the Veterans Claims Assistance Act of 2000 to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  This appeal involves the downstream issue of entitlement to an earlier effective date following the grant of service connection.  The underlying claim has been substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate entitlement to an earlier effective date for the grant of service connection for PTSD.  There are no relevant outstanding records; and further examination or opinion is not required.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by such regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

Under the old regulation "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefits sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  Credible supporting evidence is generally not required in the case of a combat veteran claiming a combat stressor.  Id.

By way of procedural history, on March 23, 2009, the Veteran contacted VA to submit a claim for an increased rating for service-connected diabetes mellitus, type II, and entitlement to service connection for cardiovascular disease and erectile dysfunction.  This came after he missed a VA examination on February 19, 2009 due to an automobile accident and his claim was subsequently rated without the benefit of an examination report.  Four days later, on March 27, 2009, a fax from the Office of United States Senator Jon Kyl to VA asked VA to schedule a new examination for the Veteran's "PTSD issues."  VA responded by way of an April 1, 2009 letter to Senator Kyl's office, advising him that VA would determine the next appropriate action.  A letter on April 29, 2009 advised the Veteran that if he wished to file a claim for entitlement to service connection for PTSD, he should do so.

On July 24, 2010, the Veteran contacted VA to file a claim for entitlement to service connection for PTSD.  In that communication, he advised VA that he had "filed a claim with VFW [Veterans of Foreign Wars of the United States] approximately 9 months ago for PTSD."  A review of the file from that time period showed that the Veteran did submit a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in December 2009, appointing VFW.  There is no record of a claim that was simultaneously filed.

In the June 2011 rating decision, on appeal, the RO granted service connection for PTSD with a 50 percent rating, effective July 14, 2010, which it recognized as the date of the PTSD claim.  The Veteran submitted a notice of disagreement in June 2011, again contending that his PTSD claim was submitted in December 2009, at the same time he appointed VFW as his representative.  Appended to his notice of disagreement were two letters, one dated December 23, 2009 and a second dated December 29, 2009, both purported claims for PTSD sent from the Veteran to his representative.  Neither was date stamped to indicate their receipt by VA.

To summarize, the Veteran contends that the date of his PTSD service connection claim should be December 29, 2009.  While the Board cannot find evidence of a claim having been received by VA in December 2009, the Board does find that Senator Kyl's fax of March 27, 2009 qualifies as an informal claim, in that it identified the claimant and the benefit sought.  38 C.F.R. § 3.155.  In this regard, the regulations specifically state that an informal claim for benefits can be submitted by a Member of Congress.  See 38 C.F.R. § 3.155(a).

Pursuant to law and regulation in effect at the time of the Veteran's claim, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date the application form was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).  

Alternatively, where the one-year period for filing a formal claim was never triggered because VA did not forward an application form, the date of the informal claim must be accepted as a matter of law, as the date of his claim or application for purposes of determining an effective date under 38 U.S.C.A. § 5110(a) and 38 C.F.R. §§ 3.1(p), 3.400, and 3.155.  Accordingly, the Board finds that the communication from the Veteran's congressman, received on March 27, 2009, constitutes an informal claim.

Having determined that an informal claim was properly filed in March 2009, the next inquiry is whether entitlement had arisen as of that date.  

In connection with the Veteran's July 2010 claim, the RO obtained VA mental health treatment records dating from May 2008.  The records show that the Veteran sought treatment at that time for depression, anxiety, and insomnia.  During a July 2008 mental health intake assessment with a VA psychiatrist, the Veteran recounted nightmares and infrequent intrusive thoughts about Vietnam.  In September 2008, he endorsed symptoms including a depressed affect, diminished interest in or enjoyment of activities, poor concentration and indecisiveness, social withdrawal, low self-esteem, and an overall decrease in level of functioning.  In March 2009, the Veteran's sons brought the Veteran to VA for immediate treatment, fearing a suicide attempt.  The Veteran reported PTSD and recounted having flashbacks and nightmares about the war.  His sons said that the Veteran had spoken of suicide one day earlier.  He continued to seek regular mental health treatment through VA.  In July 2009, a VA psychiatrist provided a diagnosis of PTSD.          

At the Veteran's August 2010 VA PTSD examination, he expressed to the examiner that he had been experiencing symptoms for the prior four years.  The diagnosis was based on symptoms that had been documented in the record at the time of the March 2009 claim.  Even though the diagnosis was not formally made until after the date of claim, the symptoms that served as the basis for the diagnosis were in existence as of the date of claim.  Although PTSD is not the type of medical condition that lay evidence is competent and sufficient to identify, "lay testimony could support a retrospective medical diagnosis of pre-existing PTSD."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed .Cir.2014).  In this case the Veteran's lay reports can be viewed as supporting a retrospective diagnosis.

The RO granted service connection for PTSD on the basis of a July 2010 amendment to 38 C.F.R. § 3.304(f); which eliminated the need for credible supporting evidence of a stressor in certain cases where the stressor was based on fear of hostile military or terrorist activity.  That amendment became effective on July 13, 2010.  75 Fed. Reg. 39843-52 (Jul. 13, 2010).  The Veteran would not have been entitled to service connection under that regulation prior to its effective date.

Prior to the amendments; however, credible supporting evidence was not required where the evidence showed a veteran had engaged in combat with the enemy and the claimed stressor was related to that combat, and it was consistent with the circumstances of service, a veteran's lay testimony alone could establish the stressor.  38 C.F.R. § 3.304(f)(2) (2016).

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

The Veteran has reported participation in combat and receiving a shrapnel wound during his service in Vietnam.  The August 2010 examination, which yielded a diagnosis of PTSD, indicates that the diagnosis was based on combat stressors.  These stressors obviously had occurred prior to the March 2009 claim, and would not have required supporting credible evidence.

In short, an informal claim for service connection for PTSD was received on March 27, 2009, and entitlement to service connection had arisen before that date.  The criteria for an effective date of March 27, 2009 for the grant of service connection for PTSD have been met.  Because there is no evidence of a claim prior to that date, there is no legal basis for an effective date prior to March 27, 2009. 


ORDER

Entitlement to an effective date of March 27, 2009 for the award of service connection for PTSD is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


